GAS 2450 (Rev. 09/1 I) judgment in 11 Criminnl Casc for Rcvocations

 

 

UNITED STATES D1sTR1CT CanrnAPR 19 P1-1 2= 35

Soutltern District of Georgia
Augusta Division C[_ERH CU,[]L )___

SO. ll`c
UNITED STATES OF AMERlCA § JUDGMENT IN A CRIMINAL CASE
v_ ) (Fot Revocation of Probation or Supervised Release)
Antonio Goodwin )
) Case Numbet': l:| lCR00268-l
§ USM Number: 17087-021
)

Cln'istopher S. Connel|

l)el`endant`s Attorncy

THE DEFENDANT:
admitted guilt to violations ofmandatory and standard conditions ofthe term ofsupervision.

l:l was found in violation of conditions(s) after denial of guilt.
'flte defendant is adjudicated guilty ofthese offenses:
Violation Numbcr Nature of Violation Violation Ended

l The defendant failed to refrain from unlawful use ofa controlled December 24, 2018
substance (mandatory condition).

See Page Two for additional violations

The defendant is sentenced as provided in page 3 ofthis_judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

l:i The defendant has not violated condition(s) and is discharged as to Such violation(s) condition.
lt is ordered that the defendant must notify the United States Attorney for this district within 30 days ofany change ofnarne, residence,

or mailing address until all flnes, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the Court and United States Attot‘ney ofmaterial changes in economic circumstances

April 18 2019
Last Four Digits ofDefendant"s Soc. Sec: 2728 DH“? Of ll“POSiii‘://;./

    
 

Defendant`s YearofBirth: l 81

City and State of Defendant's Residence:
J. RANDAL HALL, CHIEF JUDGE

Augusta, Gcorgia UN]TED STATES DlSTRICT COURT
SOUTHERN DlSTRlC'l` OF GEORGIA

Name and Titlc oi`.ludgc

4//9/3@/9

Date

GAS 245D (Rev. 09/1 l) Judgment in a Criminal Case for Rcvocations

 

DEFENDANT;
CASE NUMBER:

Violation Number

2

Antonio Goodwin
l:l lCR00268-l

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to work regularly at a lawful occupation
and was not excused by the probation officer for schooling,
training, or other acceptable reasons (standard condition).

.|udgment_ Page 2 of 3

Violation Concluded

January 31, 2019

February 6, 2019

February 13, 2019

GAS 245D (Rev. 09/1 l) ludgment in a Criminal Case for Revocations

 

.ludgment_ Page 3 01`3
DEFENDANT: Antonio Goodwin

CASE NUMBER: l:l lCR00268-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 13 months.

l:l The Court makes the following recommendations to the Bureau of Prisons:

114 The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district
|:l at |:l a.m. [l p.m. on
l:] as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.rn. on _ 7
[l as notified by the United States Marshal.

1:] as notified by the Probation or Pretrial Services Offtce.

RETURN
l have executed thisjudgment as follows:
Defendant delivered on 7 77 7 7 7 to 777_77`77¢777777 7 vi
at 7 , with a certified copy ofthisjudgment.
UN1T1§D sTATES MARSHAL
By , ,, ,

1)1~:P1.1Tv'1.11'~11T1~:'ov sTATEs'MAasHAL

